DETAILED ACTION
Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truong et al. (US 2015/0347186 A1).

As to claim 1, Truong teaches a system for managing computational tasks in a queuing dataset, the queuing dataset comprising a plurality of computational task bins associated with a plurality of time based priorities (a plurality of period nodes 132 and a plurality of work queues 134. A work queue includes a set of task, and each period node reference a work queue; paragraph [0033], A task is assigned a repetitive execution period … each task has an associated priority; paragraph [0034]), the system comprising:
at least one processor (one or more processors 108; paragraph [0029]); and
a scheduler, executed by the at least one processor and being configured to (Operating system 120 implements a scheduling policy … operating system includes a scheduler thread; paragraph [0032]):
receive a plurality of computational tasks, each respective computational task being associated with a respective time constraint (plurality of tasks; paragraph [0038] and A task is assigned a repetitive execution period … each task has an associated priority; paragraph [0034]),
allocate each respective computational task to a respective computational task bin according to the respective time constraint of the respective computational task and a current association of the plurality of computational task bins with the plurality of time based priorities (Operating system may insert a task into the appropriate work queue … which has an execution frequency that matched the execution frequency assigned to the given task; paragraph [0038]),
empty a respective computational task bin currently associated a highest time based priority by sequentially outputting the computational tasks thereof (the period nodes are ordered in linked list in such a way that prioritizes tasks based on their execution frequency; paragraph [0043] and Scheduler thread may send a signal to one or more worker threads to wake up and process work from the work queues … process tasks that are assigned faster execution frequencies before tasks that are assigned slower execution frequencies; paragraph [0063]), and
change an association of each of the plurality of computational task bins with a respective one of a plurality of time based priorities ordered in a fixed ascending order (For each work queue … the operation is the modulo operation and has the counter value and execution period of the respective work queue as operands; paragraph [0051]-[0055]);
wherein the scheduler is configured to perform the receiving, allocating, emptying and changing independently from one another and in an uninterruptable manner (Operating system 120 implements a scheduling policy … operating system includes a scheduler thread; paragraph [0032]).

As to claim 14, it is the same as the system claim 1 above, except this is a method claim, and therefore is rejected under the same ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 8, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2015/0347186 A1).

As to claim 4, Truong does not teach wherein the scheduler is further configured to count a respective current number of computational tasks in each respective computational task bin, and during task processing, to indicate whether a respective computational task bin is empty or full, according to the respective current number of computational tasks.
However, Truong teaches the scheduler can determine a respective computational task bin is empty or contains task based on pointer reference the work queue included in the period node (paragraph [0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Truong above, could have implement a different method to indicate whether the task bin is empty or full based on a counter value since they are just different method to obtain a same result.

As to claim 5, Truong does not teach wherein each respective time based priority of a respective computational task bin comprises a respective index from a plurality of indices associated with the plurality of computational task bins, the respective index corresponding to a current number of computational tasks in the corresponding respective computational task bin.
However, Truong teaches a period nodes are maintained and includes references to work queues, which can be used to device whether the work queue is empty or not (paragraphs [0041]-[0043] and [0064]).
Given the teaching of Truong above, one of ordinary skill in the art before the effective of filing date of claimed invention, could have different implement method to keep track of the number of tasks in different work queues.

As to claim 8, Truong teaches wherein each computational task allocated to a respective computational task bin is assigned with a task priority in a respective priority queue of the respective computational task bin (paragraph [0034] and [0038]).

As to claim 9, Truong teaches wherein the respective priority queue is a First In First Out (FIFO) queue (paragraph [0038] and [0064]).

As to claim 13, Truong teaches (paragraph [0049]) wherein the scheduler is further configured to employ hardware level atomic operations in task processing operations, the hardware level atomic operations being selected from a group comprising of:
updating a time stamp,
updating values indexed by a plurality of indices,
round robin cycling the plurality of indices,
managing a priority queue for each respective computational task bin,
updating a tree of counters for each of a plurality of priority queues, and managing a plurality of FIFO queues.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truong et al. (US 2015/0347186 A1) in view of Proctor et al. (US 2008/0235693 A1).

As to claim 6, Truong teaches wherein each respective time based priority further comprises a time stamp, and wherein each respective time based priority is represented by a combined word.
However, Proctor teaches each respective time based priority further comprises a time stamp, and wherein each respective time based priority is represented by a combined word (paragraph [0023]-[0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the teaching of Proctor to the system of Truong because Proctor teaches a method for providing fairness of the scheduling tasks submitted from a large number of simultaneous users, where such tasks cannot be divided up into smaller tasks or time-shifted, and also avoid the burdensome layer of complication as to managing keys to compute priority metrics (paragraph [0003]).

As to claim 7, Truong as modified by Proctor teaches wherein the scheduler is further configured to employ the combined word in a task processing operation selected from a group consisting of:
updating the time stamp (inherent from each task has an associated time stamp, and tasks have different timestamps as taught by Proctor, and the timestamp is increased as time passes; as taught by Truong, paragraph [0049]),
updating values indexed by the plurality of indices, and
round robin cycling the plurality of indices.

Allowable Subject Matter
Claims 2, 3 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miao et al. (US 2019/0258514 A1) teaches an I/O request scheduling method including storing received I/O requests into a plurality of queues, and dispatching the I/O requests in the plurality of queues to an I/O device, where a quantity of I/O requests from a high-priority queue is greater than a quantity of I/O requests from a low-priority queue during one dispatching procedure.
Tong et al. (SLADE: A Smart Large-Scale Task Decomposer in Crowdsourcing) teaches a method to decompose and distribute a multiple tasks to different task bins that achieve the desired reliability at a minimum cost.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 10, 2022t time